DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to the product of a forged golf club having a lightweight adjustment portion that is non-metallic material, and a high density weigh adjustment portion, classified in A63B53/0475.
II. Claims 16-19, drawn to the process of creating a forged golf club having a lightweight adjustment portion that is non-metallic material, and a high density weigh adjustment portion; the process involving “pre-forging a cylindrical billet to create the body” and “post-forging the body containing the lightweight and high density adjustment portion”, classified in A63B53/0475.

Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. That is, the product as claimed does not require pre-forging of a billet to create the body; the face can be forged from a flat piece to make the entire golf club “a forged golf club”.    In addition, the product as claimed does not require the use of “post-forging the body”; as forging may only be necessary once to make “a forged golf club”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of r employing different search strategies or search queries)(emphasis added).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



As such, the applicant should elect one of invention I or II for prosecution.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B. STANCZAK whose telephone number is (571)270-7831. The examiner can normally be reached on Monday thru Thursday, 7:30 AM till 5:00 PM EST (alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance tp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711 
2/15/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711